            Case 1:18-cv-11657-ER Document 102 Filed 06/27/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

CHRISTA MCAULIFFE
INTERMEDIATE SCHOOL PTO, INC., et al.,

                                        Plaintiffs,

                   v.

BILL DE BLASIO, in his official capacity
as mayor of New York, et al.,

                                     Defendants,
                                                                Case No. 1:18-cv-11657
                   and

TEENS TAKE CHARGE; HISPANIC
FEDERATION; DESIS RISING UP AND
MOVING; COALITION FOR ASIAN AMERICAN
CHILDREN AND FAMILIES; O.R., a minor by and
through his mother and next friend, ELIZABETH
PIERRET; A.S., a minor by and through his father
and next friend, ODUNLAMI SHOWA; C.M., a
minor by and through his mother and next friend,
ROSA VELASQUEZ; K.B., a minor by and through
her mother and next friend, TIFFANY M. BOND;
N.D.F. and N.E.F., minor children by and through
their mother and next friend, LAUREN R.
MAHONEY,

                Proposed Defendant-Intervenors.


                         DECLARATION OF RACHEL M. KLEINMAN

       RACHEL M. KLEINMAN declares, pursuant to 28 U.S.C. § 1746, as follows:

       1.       I am over the age of 18 and competent to make this declaration. I am an attorney

with the NAACP Legal Defense & Educational Fund, Inc., and am admitted to practice law in this

Court. I submit this declaration on behalf of the Proposed Defendant-Intervenors to provide the

Court true and correct copies of certain documents submitted in connection with Proposed

Defendant-Intervenors’ Motion to Intervene.
            Case 1:18-cv-11657-ER Document 102 Filed 06/27/19 Page 2 of 2



       2.       A true and correct copy of the Declaration of O.R., dated March 22, 2019, is

attached hereto as Exhibit 1.

       3.       A true and correct copy of the Declaration of Odunlami Showa, dated March 19,

2019, is attached hereto as Exhibit 2.

       4.       A true and correct copy of the Declaration of Rosa Velasquez, dated March 20,

2019, is attached hereto as Exhibit 3.

       5.       A true and correct copy of the Declaration of Tiffany M. Bond, dated March 28,

2019, is attached hereto as Exhibit 4.

       6.       A true and correct copy of the Declaration of Lauren R. Mahoney, dated March 28,

2019, is attached hereto as Exhibit 5.

       7.       A true and correct copy of the Declaration of B.M. (Teens Take Charge), and

exhibits attached thereto, dated March 21, 2019, is attached hereto as Exhibit 6.

       8.        A true and correct copy of the Declaration of Nayim Islam (Desis Rising Up and

Moving), dated April 5, 2019, is attached hereto as Exhibit 7.

       9.       A true and correct copy of the Declaration of Jose Calderon (Hispanic Federation),

and exhibits attached thereto, dated April 2, 2019, is attached hereto as Exhibit 8.

       10.      A true and correct copy of the Declaration of Anita Gundanna (Coalition for Asian

American Children and Families) and exhibits attached thereto, dated April 30, 2019, is attached

hereto as Exhibit 9.

       I declare under penalty of perjury that the foregoing is true and correct.

Dated: June 27, 2019

                                                  s/ Rachel M. Kleinman
                                                  Rachel M. Kleinman




                                                 2
